    Case 1:19-cv-00461-LMB-TCB Document 528 Filed 08/20/21 Page 1 of 1 PageID# 17280

                    CONTINUATION OF CIVIL TRIAL BY JURY PROCEEDINGS

Date:   08/20/21                Case No:   1:19cv461 (day 10)         Commenced: 9:51am
                                                                      Lunch Recess:
Before the Honorable: Judge Brinkema                                  Case To Jury:
                                                                      Jury Returned: 11:13am
Court Reporter:    A. Thomson                                         Jury Excused: 11:30am
                                                                      Case Concluded: 11:32am
Courtroom Deputy: Y. Guyton



                      PARTIES                                                 COUNSEL
   Navient Solutions, LLC                                  George Calhoun

 vs.
   The Law Offices of Jeffrey Lohman, et al                Jeffrey Grell, Mikhael Charnoff


THIS MATTER CAME ON FOR FURTHER TRIAL BY JURY. APPEARANCES AS PREVIOUS.


Plaintiff continued to adduce Evidence and Rests [ ] Motions:



Defendant(s) Adduced Evidence and Rests [ ] Motions:



Rebuttal Evidence Adduced [ ]      Sur-Rebuttal Evidence Adduced [      ]   Evidence Concluded [      ]

Closing Arguments [ ] Charging Conference [         ] Jury Charged [ ] Jury Continued with Deliberations [X ]


The Jury Returned to the Courtroom With a Verdict in Favor of:
 In favor of Navient as to Rick Graff: as to Counts II & III; $50,000 in damages
 In favor of Navient as to the Law offices of Jeffrey Lohman: as to Counts II, III & V; $1,146,500 in damages
 In favor of Navient as to Jeffrey Lohman: as to Counts II, III, IV, & V; $100,000 in damages
 In favor of Navient as to GST Factoring, Inc: as to Counts II, III, & V: $860,000 in damages
 In favor of Navient as to Gregory Trimarche: as to Counts II & III; $50,000 in damages


Jury Polled [X ]      Jury Excused [X ]       Jury Verdict Filed in Open Court [X ]

Deft has 2 weeks to file any post-trial motions; plft has 2 weeks to respond
Court orders judgments entered with final judgments to be entered after post-trial motions are resolved
